Title: Charles Storer to Abigail Adams 2d, 21 November 1785
From: Storer, Charles
To: Adams, Abigail (daughter of JA and AA)


     
      New-York, November 21st, 1785
     
     My word I mean always to keep, Amelia, so I write you from this place, though my letter may be barren of subjects to entertain or interest you. One thing, however, there is, which I hope, and am willing to be sure, is not indifferent to you, and that is the information of our safe arrival here. It is a matter of no little joy and satisfaction to me, be assured; your participation, as it will prove your friendship, will be no small addition to it.
     Seven long weeks were we upon the ocean, during all which time the winds seemed to have conspired against us, yet one week ashore quite effaced the past trouble; so soon are our griefs forgot when their object ceases to be present; not so with our friends, Amelia. The sweetest ingredient of happiness is the esteem we bear them. This is a sentiment we can reflect ever upon with pleasure: nor can absence, or distance, pain, or sorrow, deprive us of it. The first part of my voyage, I felt forcibly the attraction of Europe, and many a thought centered there. In the mid-ocean, view me, on a balance, duty and affection in equipoise; still a little further and home preponderated. That moment gave birth to feelings exquisitely pleasing, and every thought came crowded with satisfaction. The nearer I approach, my impatience (as gravity increases the rapidity of a body the nearer it comes to the earth, in falling) increases. Yet, Amelia, great as my pleasure is on this occasion, I am not unmindful of those friends in Europe, who in their turns now are absent. I feel my heart dilated; my feelings expand, so as to embrace you all. Peace and happiness be with you. Remember Eugenio, and be assured in so doing you add much to his happiness in return.
     Perhaps you little think, that you are much the subject of conversation here. There are many ladies who envy you your present situation. “Is not Miss A. very handsome?” says one. Yes, madame, she is called the American beauty. “She must be very accomplished; she has every opportunity she could wish to improve herself; the best of masters; the best of every thing.” Ah! Amelia, I could not say much on the score of masters; but such qualifications of the mind and heart, as I knew you possessed, and which, seriously considered, are the best accomplishments; these I assured the many inquirers Miss A. was eminent for. You will not be angry with me for this; for what I said was only what I could say with justice. Going abroad, I find, gives one some consequence. When you return you must, therefore, prepare to be looked up to as a pattern for every thing. I advise you now, then, to learn a little assurance; that reliance on yourself that can only make you independant of others. But I beg pardon for dictating to you thus.
     A Preliminary, Amelia, though here at the close of my letter. There is a certain gentleman in your family, who I imagine, may be inquisitive in regard to our correspondence; my request is—but without telling him so—that he be not permitted to know what I write.
     Adieu! Yours,
     
      Eugenio
     
    